Case 20-13557-elf      Doc 163     Filed 04/30/21 Entered 04/30/21 12:20:07           Desc Main
                                  Document      Page 1 of 16



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:         STEPHEN TODD WALKER,                 :       Chapter 11
                                                    :
                                     Debtor         :        Bky. No. 20-13557 ELF


                                        OPINION
                                     I. INTRODUCTION

       On September 1, 2020, Stephen Todd Walker (“the Debtor”) filed this bankruptcy case

under subchapter V of chapter 11 of the Bankruptcy Code. On February 10, 2021, the court held

a confirmation hearing on the Debtor’s proposed chapter 11 plan.

       Presently before the court is the Objection to Confirmation (“the Objection”) filed by

creditors John and Marilyn Schade (collectively, “the Schades”). Following the hearing, the

Schades and the Debtor filed memoranda in support of their respective positions, the last of

which was on February 23, 2021.

       The Schades assert a single objection: that the plan was not proposed in good faith, as

required by 11 U.S.C. §1129(a)(3).

       For the reasons set forth below, the Objection will be overruled and the Debtor’s plan

will be confirmed.



                                     II. BACKGROUND

                                          A. FACTS

       The Debtor is an individual who has worked as a financial adviser in well-paid, executive

positions for various companies since 1993. During the pendency of this case, he obtained this

court’s approval to enter an employment relationship with Aegis Capital Corporation (“Aegis”).



                                                1
Case 20-13557-elf       Doc 163     Filed 04/30/21 Entered 04/30/21 12:20:07           Desc Main
                                   Document      Page 2 of 16



The compensation arrangement includes a series of “loans” from Aegis to the Debtor that are

forgivable based on either certain performance benchmarks achieved by the Debtor or his length

of service. The “loans” will be advanced in increments up to a total of $800,000.00. The initial

$100,000.00 was disbursed upon court approval of the compensation arrangement.

       In addition to the forgivable loans, the Debtor expects to generate additional income

based on compensation derived from the services provided to Aegis’ clients. Over the course of

the Debtor’s proposed three (3) year chapter 11 plan, he projects gross (pre-tax) annual income

ranging between almost $360,000.00 and $525,000.00

       The Debtor owns two (2) properties on the Philadelphia “Main Line” (collectively, “the

Properties”), one referred to as “the Gladwyne Property” and the other referred to as “the Bryn

Mawr Property.” The Properties have a combined value of approximately $2.7 million and are

encumbered by several mortgages. In addition, Morgan Stanley Smith Barney LLC (“Morgan

Stanley”), a former employer of the Debtor, holds a claim secured by the Properties based on a

judgment lien. Morgan Stanley’s claim is approximately $1.8 million. The aggregate liens

exceed the value of the Properties.

       The Schades filed a proof of claim in which they contend that their claim of

approximately $315,000.00 is secured by an equitable lien on the Properties that has priority over

the Morgan Stanley judgment lien. The Debtor and Morgan Stanley dispute the existence and

asserted priority of the purported equitable lien.

       The Debtor estimates the value of his personal property is approximately $33,000.00, of

which slightly under $14,000.00 is not exempt and therefore, available for distribution creditors.

See 11 U.S.C. §522(b)(2), (d).

       Among the Debtor’s unsecured creditors is his estranged spouse, Dorothy Walker (“Mrs.



                                                     2
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07                Desc Main
                                     Document      Page 3 of 16



Walker”). 1 Mrs. Walker and the Debtor are in the midst of divorce proceedings in state court.

Mrs. Walker filed a $1.1 million proof of claim in this case. She filed the claim as a priority

claim based on its asserted status as a domestic support obligation (“DSO”). See 11 U.S.C.

§§507(a)(1), 101(14A).

        The Claims Register reflects that general unsecured claims in excess of $669,000.00 have

been filed. This amount does not include the undersecured portion of the Morgan Stanley claim,

which likely is more than $1 million, see n.3, infra. Nor does it include the Schades’ claim, if

that claim is not supported by an equitable lien and therefore, is unsecured. 2 Thus, the allowable

unsecured claims likely exceed $2 million.



                                              B. The Plan

        The Debtor filed his initial proposed chapter 11 plan on November 25, 2020 and an

amended plan (“the Plan”) on February 1, 2021.

        To fund the Plan, the Debtor proposes to sell the Gladwyne Property to satisfy the two (2)

mortgages that encumber the property. Sale of the Gladwyne Property also will pay part of the

Morgan Stanley secured claim (leaving the balance as an unsecured claim). 3 The balance of the

Plan will be funded by the Debtor’s earned income.


        1
                Mrs. Walker is the Schades’ daughter.


        2
                There also are several creditors with allowed unsecured claims by virtue of being listed
on the Debtor’s Schedule E/F. See Fed. R. Bankr. P. 3003(b)(1).


        3
               The Debtor projects that the Morgan Stanley $1.8 million claim will be reduced by
approximately $700,000.00 through the sale of the Gladwyne Property. In the Report of Plan Voting, the
Debtor was more conservative, treating Morgan Stanley as entitled to vote a claim in excess of $1.2
million. (See Doc. # 114).


                                                    3
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07                 Desc Main
                                     Document      Page 4 of 16



        The Debtor proposes to retain and reside in the Bryn Mawr Property and continue to pay

the associated mortgage and other expenses as they fall due. The Debtor projects that he needs

$16,000.00 per month for his mortgage and other household and living expenses. 4



        4
                 The Debtor made this projection on a spreadsheet attached to the Plan (“the
Spreadsheet”).

                In their Objection, the Schades interpret the Spreadsheet to mean that the Debtor is
        reserving $32,000.00 each month for household expenses. The Debtor contends that that Schades
        have misread the Spreadsheet. The Debtor is correct.

                The Debtor explains that he needs a reserve fund because his income is expected to
        fluctuate. The reserve fund is designed to ensure that the Debtor has sufficient cash on hand to
        pay monthly expenses as they fall due.

                The Schades mistaken belief that the Debtor is setting aside $32,000.00 each month for
        household expenses is based on the fact that the Spreadsheet refers to two (2) separate monthly
        “Disbursements” of $16,000.00: one for “Household expenses” and another for “Reserve –
        Household Expenses.” (See Doc. # 132, pp. 20-22.) However, only the former is actually used
        for household expenses. The Reserve represents funds that are withheld from that month’s
        available income, but then the funds are carried over (in addition to any monthly funds from the
        “Cash Flow Reserve”) and added back into the next month’s income. Since the $16,000.00 in
        monthly “Reserve – Household Expenses” disbursements are merely carried over to the next
        month’s income, the funds are ultimately distributed to unsecured creditors.

               The Spreadsheet does not include an itemization of the $16,000.00 projected for monthly
        household expenses. Based on his previously filed Schedule J, I infer that most of the $16,000.00
        in monthly expenses breaks down roughly as follows:

                         Mortgage, real estate taxes                      $9,000.00
                         Maintenance and utilities

                         Automobile/ related transportation               $1,600.00

                         Health insurance                                 $1,000.00

                         Entertainment                                    $1,000.00

                         Food and clothing                                $1,100.00

                I recognize that the above expenses total only $13,700.00, not $16,000.00. There are
some small amounts in Schedule J that I did not include in the above listing. Also, I presume that this
“cushion” will be spent by increased amounts on various expenses.

                I note also that the projected $16,000.00 per month in living expenses does not include
the Debtor’s ongoing alimony/support obligation to Mrs. Walker.

                                                       4
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07               Desc Main
                                     Document      Page 5 of 16



        Based on his projected earnings and expenses, the Plan provides a fund for distribution to

unsecured creditors over a three (3) year period of $488,061.82. After payment of administrative

expenses, priority tax claims, Mrs. Walker’s §507(a)(1) priority DSO and payments to effect a

cure of certain prepetition mortgage delinquencies, the Plan projects that $159,500.00 will be

distributed to the holders of unsecured claims. 5 This represents a 7.5% distribution to general

unsecured creditors (because the Plan estimates that the unsecured creditor constituency is

approximately $2,140,000.00). 6



                                            C. Plan Voting

        All the secured creditors in this case (each separately classified) have accepted the Plan.

        In the Report of Plan Voting, the Debtor reported that the unsecured creditor class

accepted the Plan. Six (6) unsecured creditors voted to accept the Plan while two (2) unsecured

creditors voted to reject it. The creditors supporting the Plan hold claims totaling $1,871,481.51,

representing 84.6% of the voting claims, while the rejecting creditors hold claims totaling

$340,035.15, representing 15.4% of the voting claims. 7 See 11 U.S.C. §1126(c).




        5
                The Plan provides for distributions to Mrs. Walker totaling $106,500.00. This is far less
than the amount of priority claim that she filed. But she eventually withdrew her objection to
confirmation the Plan.


        6
                This amount includes the estimated unpaid balance of the Morgan Stanley claim
following the sale of the Gladwyne Property. It also includes the Schades’ claim on the assumption that it
will be determined to be unsecured.


        7
              The Schades voted to reject the Plan. Their vote represented $315,825.00 of the
$340,035.15 (more than 92%) of the claims voting to reject the Plan.



                                                    5
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07                 Desc Main
                                     Document      Page 6 of 16



        Based on the Report of Plan Voting, the Debtor seeks confirmation under 11 U.S.C.

§1191(a).



                                 D. The Objection to Confirmation

        The Debtors’ proposed plans triggered six (6) objections to confirmation filed by: the

Schades; Mrs. Walker; the Commonwealth of Pennsylvania Department of Revenue; and three

(3) holders of mortgages on the Properties (PNC Bank, National Association; Goldman Sachs

Mortgage Company; and HSBC Bank USA, National Association as Trustee for Sequoia

Mortgage Trust 2007-2).

        By the time the confirmation hearing was held, only the Schades’ objection remained,

paired down considerably. At the hearing, they limited their objection to a single ground: the

Plan does not satisfy the requirements of 11 U.S.C. §1129(a)(3). 8 Section 1129(a)(3) requires

that “[t]he plan has been proposed in good faith and not by any means forbidden by law.”

        More specifically, the Schades assert that the Plan’s proposed distribution to general

unsecured creditors of approximately $159,000.00 is inadequate. They posit that good faith in an

individual chapter 11 case requires that the debtor make his or her best effort to repay creditors.

(Schade Mem. at 5-6) (unpaginated). 9 They contend that the Debtor seeks to maintain a

luxurious lifestyle at the expense of his creditors, rather than “commit[ting] the full range of the

[his] resources to repayment” of his debt, In re Walker, 165 B.R. 994, 1002 (E.D. Va. 1994).


        8
                Depending on how one reads their written, filed objection, the Schades initially raised
between eight (8) and eleven (11) grounds for the denial of confirmation of the Plan.


        9
                  The Schades cite a number of cases in support of this proposition, including In re Weber,
209 B.R. 793, 798-99 (Bankr. D. Mass. 1997); In re Harman, 141 B.R. 878, 889 (Bankr. E.D. Pa. 1992)
(per Scholl, J.).


                                                     6
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07                Desc Main
                                     Document      Page 7 of 16



        The Schades posit that, given the Debtor’s insistence on retaining his Main Line

residence with the accompanying, unnecessarily high expenses, good faith requires, as a quid pro

quo for this monthly expense level and lifestyle, that the Debtor extend the Plan to five (5) years,

i.e., add two (2) additional years of plan distributions for the benefit of general unsecured

creditors. The Schades take this position notwithstanding that neither 11 U.S.C. §1191(a) nor

§1191(b), (c)(2) mandates that the Debtor propose a five (5) year plan. 10



                                      E. The Debtor’s Response

        In response, the Debtor contends that the Objection is factually flawed in at least three (3)

ways.

        First, the Debtor points out -- accurately -- that the Schades have overstated the amount

of the Debtor’s monthly living expenses. See n.4, supra.

        Next, the Debtor suggests that by focusing solely on the $159,500.00 projected

distribution to general unsecured creditors, the Schades overlook the substantial distribution the

Debtor proposes to make to other unsecured creditors. For example, the Schades’ daughter, Mrs.

Walker stands to receive approximately $106,000.00 in distributions, not to mention ongoing

alimony/support. The Plan also provides for payment of priority tax claims of approximately

$38,000.00 and administrative expenses of approximately $115,000.00. 11


        10
                 Cf. 11 U.S.C. §1325(b)(4)(A) (in a chapter 13 case, if the trustee or unsecured creditor
objects to confirmation, a debtor whose “current monthly income” is “above median” must propose a five
(5) year plan). I will discuss the relevant statutory provisions in more detail in Part III.A., infra.


        11
                I do observe that the Plan proposes to cure an existing delinquency on a mortgage on the
Debtor’s residence in excess of $50,000.00. This is another addition to the substantial carrying costs the
Debtor incurs by continuing to reside in the property.



                                                     7
Case 20-13557-elf      Doc 163     Filed 04/30/21 Entered 04/30/21 12:20:07             Desc Main
                                  Document      Page 8 of 16



       Finally, the Debtor argues that the Plan provides a greater distribution to creditors than

the alternative urged by the Schades.

       Based on the Debtor’ disposable income and projected expenses (including the residential

expenses at issue), increasing the plan term by two (2) years would result in an additional

$144,000.00 in distributions to general unsecured creditors. However, according to the Debtor,

the Plan provides more than the additional $144,000.00 requested by the Schades based on

“voluntary” supplements to the Plan distribution fund of more than $170,000.00.

       In asserting that he is paying more than that required by the statute, the Debtor employs

11 U.S.C. §1191(c)(2)(A) as a “base line.” 12 Strictly speaking, §1191(c)(2)(A) is not applicable

because the Debtor seeks confirmation under §1129(a), not §1129(b). Even so, the Debtor is

suggesting (and I agree) that provides a standard that reference to §1191(c)(2)(A) is helpful

evaluating good faith under §1129(a)(3).

       Section 1191(c)(2)(A) provides that, in a case under subchapter V of chapter 11, to be

“fair and equitable” to a class of unsecured creditors, a plan must provide that:

               all of the projected disposable income of the debtor to be received in the 3-year
               period, or such longer period not to exceed 5 years as the court may fix, beginning
               on the date that the first payment is due under the plan will be applied to make
               payments under the plan.

       Section 1191(c)(2)(A) requires the submission of projected disposable income

“beginning on the date that the first payment is due under the plan.” The Debtor suggests that

based on his income and expense projections, the Plan does just as required. Moreover, the

Debtor says that he has added two (2) supplemental funding sources.

       The first source of the Debtor’s “supplemental” funding is the money that has

accumulated, post-petition/pre-confirmation -- i.e., the Debtor is adding his actual disposable




                                                 8
Case 20-13557-elf      Doc 163     Filed 04/30/21 Entered 04/30/21 12:20:07           Desc Main
                                  Document      Page 9 of 16



income earned during the post-petition/pre-confirmation period to post-confirmation, projected

disposable income earned after the date the first plan payment is due. The Debtor calculates the

post-petition/pre-confirmation amount as more than $60,000.00

       The second source of “supplemental” funding is a little less intuitive. The Debtor’s

projections include an escrow expense for the income tax obligation that he will incur as his

employer’s “loans” are forgiven and treated as taxable income. Based on an estimated tax rate of

35% on this income, the Debtor calculates that he will incur $210,000.00 in tax debt. However,

the Spreadsheet projection provides for a tax escrow of only $100,000.00. By understating the

tax escrow, the Debtor has artificially increased his projected disposable by $110,000.00. This

amount, added to the $60,000.00 in post-petition/pre-confirmation disposable income totals

$170,000.00.



                                         III. DISCUSSION

                               A. §1129(a)(3): Legal Principles

       The sole issue in this case is whether the Debtor has established that he proposed the Plan

in good faith as required by 11 U.S.C. §1129(a)(3).

       The Third Circuit has provided some guidance in applying this confirmation requirement:

                  In analyzing whether a plan has been proposed in good faith under
                  §1129(a)(3), the important point of inquiry is the plan itself and whether such
                  a plan will fairly achieve a result consistent with the objectives and purposes
                  of the Bankruptcy Code. Specifically, under Chapter 11, the two recognized
                  policies, or objectives, are preserving going concerns and maximizing
                  property available to satisfy creditors.

In re Am. Cap. Equip., LLC, 688 F.3d 145, 156–57 (3d Cir. 2012) (quotations and citations

omitted).


       12

                                                9
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07                  Desc Main
                                     Document     Page 10 of 16



        In American Capital, the court identified several other bankruptcy policies to be

considered in evaluating good faith:


                     •   Giving debtors a fresh start in life;

                     •   Discouraging debtor misconduct;

                     •   the expeditious liquidation and distribution of the bankruptcy estate to its
                         creditors; and

                     •   achieving fundamental fairness and justice.

Id. at 157.

        Given these wide-ranging policy concerns stated above (one of which is especially broad

and general: “fundamental fairness and justice”), it is not surprising that courts analyze good

faith under 11 U.S.C. §1129(a)(3) based on the “totality of the circumstances.” See, e.g., In re

Brown, 498 B.R. 486, 494 (Bankr. E.D. Pa. 2013) (collecting cases), aff'd, 505 B.R. 638 (E.D.

Pa. 2014).

        There is another pertinent and important principle to be considered in evaluating whether

a chapter 11 plan has been proposed in good faith under §1129(a)(3). The good faith

requirement in 11 U.S.C. §1129(a)(3) should be construed narrowly, particularly when raised by

a dissenting creditor whose class has voted to accept the plan.

        Under the Bankruptcy Code, good faith is a requirement that arises in a variety of

contexts. 13 Most analogous to the §1129(a)(3) requirement that a plan be proposed in good faith

are the equivalent provisions regarding plans in chapter 12 and 13 cases, 14 as well as the


        13
                 See, e.g., 11 U.S.C. §§109(c), 362(c), 363(m), 364(e), 521(i), 524(l), 542(c), (d), 548(c),
549(c), 550(b), (e), 707(b), 727(a), 746(a), 921(c), 1113(b), 1114(f), 1125(e), 1126(e), 1144, 1225(a),
1325(a),


        14
                See 11 U.S.C. §§1225(a)(3); 1325(a)(3); see also 8 Collier on Bankruptcy ¶ 1225.02

                                                     10
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07                Desc Main
                                     Document     Page 11 of 16



judicially created requirement that a chapter 7 or chapter 11 case initially be filed in good faith. 15

        Whether at the initial filing stage or at confirmation, a finding of a lack of good faith

serves as a general bar to the relief the Bankruptcy Code offers. In these contexts, courts

generally have agreed that the good faith doctrine is a narrow one. 16

        There is good reason for a narrow application of this statutory provision.

        As the case at bar illustrates, the good faith inquiry may come into play only if a debtor

has satisfied the other applicable conditions set by statute for obtaining bankruptcy relief. Thus,

the good faith requirement serves as a final check, or a “catch-all” 17 to prevent misuse of the

bankruptcy system. 18



(Richard Levin and Henry J. Sommer eds., 16th ed. 2021) (“Collier”) (good faith plan proposal standards
in chapters 11, 12 and 13 are the same).


        15
                 See In re Tamecki, 229 F.3d 205 (3d Cir. 2000) (good faith is an implied requirement in
filing a voluntary petition under chapter 7); In re SGL Carbon Corp., 200 F.3d 154, 162 (3d Cir. 1999)
(good faith is an implied requirement in filing a voluntary petition under chapter 11).


        16
                  Tamecki, 229 F.3d at 207 (citing In re Zick, 931 F.2d 1124, 1129 (6th Cir.1991) (chapter
7 good faith filing requirement); Educ. Assistance Corp. v. Zellner, 827 F.2d 1222, 1227 (8th Cir. 1987),
(referring to the “narrow focus” of the good faith requirement under §1325(a)(3)); In re Orawsky, 387
B.R. 128, 153–54 & nn. 44-45 (Bankr. E.D. Pa. 2008) (discussing good faith under 11 U.S.C. 1325(a)(3)
and collecting cases).


        17
                Collier ¶ 1225.02.


        18
                The Debtor argues, as a threshold matter, that the good faith requirement in §1129(a)(3)
cannot be used to deny confirmation of a plan that has been accepted by all voting classes of creditors.
(Debtor’s Mem. at 12) (“the Debtor could find no legal precedent for the proposition that a plan could
be lacking in good faith even though accepted by all classes of creditors”) (emphasis in original).

        This is incorrect for three (3) reasons.

         First, the legal proposition offered by the Debtor would read 11 U.S.C. §1129(a)(3) out of the
statute as a distinct confirmation requirement.


                                                    11
Case 20-13557-elf        Doc 163      Filed 04/30/21 Entered 04/30/21 12:20:07                  Desc Main
                                     Document     Page 12 of 16



         Several courts have recognized that a robust application of the good faith doctrine creates

a risk that the court's analysis will lapse into an inquiry, that “may clothe subjective moral

judgments with the force of law.” 19 Further, a broad application of the good faith requirement

also would “create an undue risk of judicial usurpation of the legislative power to determine the

scope of and eligibility for [bankruptcy] relief.” Glunk, 342 B.R. 717, 732 (Bankr. E.D. Pa.

2006).

         Consequently, denial of bankruptcy relief based on a lack of good faith “should be

confined carefully and is generally utilized only in . . . egregious cases.” In re Falch, 450

B.R. 88, 93 (Bankr. E.D. Pa. 2011) (quoting In re Zick, 931 F.2d 1124, 1129 (6th Cir.1991)).

         Given the narrow application of 11 U.S.C. §1129(a)(3) and the court’s obligation to

consider the totality of the circumstances, I disagree with those courts that may have suggested

that good faith under 11 U.S.C. §1129(a)(3) inflexibly requires that a debtor make his or her best

effort to make every possible resource available for repaying creditors. Rejection of such a broad


        Second, as discussed in the text above, it would undermine the statutory purposes of the provision
-- allowing the court to ensure that the plan will fairly achieve a result consistent with the objectives and
purposes of the Bankruptcy Code and is fundamentally fair and just).

        Third, there is precedent for denial of confirmation of a chapter 11 plan based on a §1129(a)(3)
objection raised by an outvoted, dissenting unsecured creditor. See Weber, 209 B.R. at 798-99; Walker,
165 B.R. at 1002–03 (E.D. Va. 1994).



         19
                 In re Glunk, 342 B.R. 717, 731 (Bankr. E.D. Pa. 2006) (quoting Sarasota, Inc. v. Weaver,
2004 WL 2514290, at *3 (E.D. Pa. Nov. 5, 2004)), aff'd 2003 WL 23709465 (D. Me. Sept. 19, 2003),
aff'd 379 F.3d 1 (1st Cir. 2004); see also In re Keach, 243 B.R. 851, 867 (1st Cir. BAP. 2000) (in context
of good faith inquiry in chapter 13 case, pointing out the danger of “[a]pplying individualized standards
of moralistic decision-making reserved only for Congress”); In re Devine, 1998 WL 386380, at *5
(Bankr. E.D. Pa., July 7, 1998) (acknowledging subjectivity of judicial determinations under the chapter
13 disposable income test).




                                                     12
Case 20-13557-elf       Doc 163    Filed 04/30/21 Entered 04/30/21 12:20:07             Desc Main
                                  Document     Page 13 of 16



and strict good faith requirement is especially appropriate in a subchapter V case in which the

debtor seeks confirmation under 11 U.S.C. §1191(a).

       Section 1191(a) incorporates by reference all of the confirmation requirements of 11

U.S.C. §1129(a), except §1129(a)(15). Section 1129(a)(15) provides that in order for a plan to

be confirmed in the chapter 11 case of an individual, upon objection of an unsecured creditor, the

plan must provide that the debtor’s projected disposable income as defined in 11 U.S.C.

§1325(b)(2) is devoted to the plan for at least five (5) years.

       The omission of §1129(a)(15) from the confirmation requirements under §1191(a) sends

a clear legislative message that decision whether a plan’s funding justifies confirmation should

be resolved by the creditor voting process and chapter 11’s fundamental policy of “creditor

democracy.” See, e.g., Matter of Mother Hubbard, Inc., 152 B.R. 189, 195 n.14 (Bankr. W.D.

Mich. 1993). When the affected creditors support confirmation of a plan, the court generally

should be circumspect about overriding the expressed will of the voting creditors based on the

good faith requirement of 11 U.S.C. §1129(a)(3). This narrow application of 11 U.S.C.

§1129(a)(3) is especially apt in a case under subchapter V.



              B. The Debtor Has Met His Burden Under 11 U.S.C. §1129(a)(3)

       To obtain confirmation of the Plan under chapter 11 of the Bankruptcy Code, the Debtor

has the burden of proving that the plan satisfies all the confirmation requirements of the

Bankruptcy Code, here, 11 U.S.C. §1191(a) and §1129(a). See, e.g., In re Alfaro, 501 B.R. 292,

294 (Bankr. E.D. Pa. 2013).

       The Debtor has met his burden.

       To be sure, the Schades’ objection is by no means strained or frivolous. Any court



                                                  13
Case 20-13557-elf       Doc 163    Filed 04/30/21 Entered 04/30/21 12:20:07              Desc Main
                                  Document     Page 14 of 16



should have serious concerns about approving an individual’s reorganization plan in which the

debtor proposes to live alone in a large residence, while paying arguably unnecessarily high

carrying costs -- roughly $9,000.00 per month -- thereby reducing the available distribution to

creditors. If I were a creditor voting on the Plan, I conceivably might choose to vote to reject the

Plan absent more evidence that the Debtor is making some tangible sacrifices in order to repay

his debts. But the subjective reaction of a bankruptcy judge to a debtor’s proposed plan is not

the test by which good faith is measured under 11 U.S.C. §1129(a)(3). Rather, the good faith

determination requires objective consideration of the totality of the circumstances. In the end,

the critical issue is whether a plan adheres sufficiently to Bankruptcy Code policy and is

sufficiently fair to warrant a finding that it was proposed in good faith.

       My ruling on the issue in this case is guided by the narrow scope of the court’s review.

       In evaluating the good faith of the proposed Plan, it is extremely significant that the

unsecured class of creditors voted overwhelmingly in support the Plan. The parties most directly

affected prefer that this Plan be confirmed. Presumably, these creditors made a business

judgment that any misgivings they may have regarding the Debtor’s lifestyle and the likely

accompanying reduction in their potential distribution under the Plan were outweighed by the

benefits conferred by the Plan.

       While not conclusive, the unsecured creditor vote in this case carries great weight. Of

course, there is a point where a plan will cross the line and, even with creditor support, a plan

may be so inconsistent with bankruptcy policy or otherwise so fundamentally unfair that a court

should heed the objection of a dissenting creditor and deny confirmation. Where a plan falls on

that spectrum is a judgment call left to the discretion of the bankruptcy judge. See Tamecki, 229

F.3d at 207.


                                                 14
Case 20-13557-elf       Doc 163     Filed 04/30/21 Entered 04/30/21 12:20:07               Desc Main
                                   Document     Page 15 of 16



        Here, I find that the Plan falls inside boundaries of the good faith.

        Aside from the creditor vote itself, I am convinced by the Debtor’s arguments that he has

voluntarily put additional money into the Plan, which would not necessarily be required by the

strict statutory requirements. While he is reluctant to make certain sacrifices that perhaps in

some moral sense he “should,” in order to maximize the repayment his creditors, he has

attempted to ameliorate the impact of his desire to retain his residence by supplementing the fund

available for distribution, as described in Part II.E, supra. In other words, the Debtor has not

attempted to gain every possible advantage potentially provided by statute or to otherwise “game

the system.” That choice connotes good faith.

        Further, while the primary objection here is that the Debtor wishes to maintain a certain

lifestyle while performing his Plan obligations and pay personal expenses at a questionable level,

he has not gone “overboard.” Other than the excessive housing expense, the additional amounts

that he wishes to set aside for living expenses during the life of the Plan are not exorbitant.

        In short, while it may be true that the Debtor could provide a greater distribution to

creditors, I find that the Plan is neither so unfair or offensive to basic notions of justice nor so

inconsistent with bankruptcy policy as to warrant court intervention to overrule the will of voting

creditors.



                                          IV. CONCLUSION

        For the reasons stated above, the Schades’ Objection to confirmation of the Debtor’s Plan

will be overruled and an order will be entered confirming the Plan.




                                                  15
Case 20-13557-elf      Doc 163    Filed 04/30/21 Entered 04/30/21 12:20:07   Desc Main
                                 Document     Page 16 of 16




Date: April 30, 3021
                                    ERIC L. FRANK
                                    U.S. BANKRUPTCY JUDGE




                                            16
